Citation Nr: 0008907	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for gout or other 
arthritis.


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1995.

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO, in pertinent part, determined 
that the claim of entitlement to service connection for gout 
or other arthritis was not well grounded, and granted 
entitlement to service connection for low back strain and 
bilateral hearing loss with assignment of noncompensable 
evaluations.

In December 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 20 percent for lumbosacral 
strain.

In April 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, a compensable evaluation for bilateral 
hearing loss, and remanded the claim of entitlement to 
service connection for gout or other arthritis for further 
development and adjudicative actions.

In February 2000 the RO affirmed the previous denial of 
entitlement to service connection for gout or other 
arthritis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for gout or 
other arthritis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for gout or 
other arthritis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent service medical records are negative for any 
evidence or finding of gout or other arthritis.  There are no 
joint complaints other than of the back for which service 
connection has already been granted and rated as lumbosacral 
strain.

A September 1995 VA general medical examination concluded in 
a pertinent diagnosis of possible degenerative arthritis of 
the left knee.  X-rays of both knees and the lumbar spine 
associated with the examination were normal.

March 1997 VA x-rays of the knees, thoracic and lumbar spine 
were normal.

A July 1998 VA medical examination report shows the examiner 
noted it was unlikely at this point that the veteran had an 
inflammatory disorder, and he had had no evidence of this on 
x-ray films from 1995.  It was unlikely that his pains were 
structural or mechanical in origin.  The examiner noted that 
additional x-rays would not be helpful.

An April 1999 VA medical examination report shows the 
etiology of the multiple arthralgias, etc., was unclear.  The 
examiner noted that multiple diagnostic studies including 
laboratory tests and x-rays had all been negative for any 
inflammatory disease process.  The examiner noted that there 
was no systemic arthritic process identified and no 
inflammatory involvement of any joint.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 191); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 or more days during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for gout or 
other arthritis must be denied as not well grounded.





The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in 
service injury or disease and a current disability.  See 
Caluza, supra.

The Board initially notes that the veteran did have low back 
symptomatology; however, service connection has been granted 
for lumbosacral strain shown to account for his in service 
symptomatology.  The service and post service medical records 
are otherwise negative for any finding of gout or arthritis.  

The disorder(s) for which the veteran seeks compensation 
benefits is not shown to exist.  The veteran does not have 
gout or arthritis, there is no in service incurrence or 
aggravation of gout or arthritis, and it follows there is no 
medical evidence of a nexus between the claimed disorder and 
anything of service origin.

The veteran has not provided evidence of a current disability 
or medical diagnosis of gout or arthritis.  The competent 
medical evidence of record shows that the veteran has 
repeatedly been shown to not have gout or arthritis.

Because the veteran has failed to establish proof of a 
current diagnosis or disability of gout or arthritis, the 
Board finds that his claim of entitlement to service 
connection for gout or arthritis must be denied as not well 
grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).



The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has gout or other arthritis related to his 
period of service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis of gout or other arthritis, and has not 
provided medical evidence of link between any symptomatology 
he may have and his period of service.  Consequently, the 
Board concludes that the veteran's claim of entitlement to 
service connection for gout or other arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim, i.e. provide evidence of a 
current diagnosis of gout or other arthritis and link or 
nexus between gout or other arthritis and service.  See 
Graves v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board considered and denied the veteran's claim in the 
same manner, i.e., not well grounded, as did the RO when it 
initially considered the claim in January 1996.  There is no 
prejudice to the veteran with respect to the manner in which 
his claim was considered by the Board.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As the veteran's claim of entitlement to service connection 
for gout or other arthritis is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for gout or other 
arthritis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


